DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claim 1 is amended.
Claims 6 and 10-19 are withdrawn from further consideration.
Claims 1-20 are pending.


Status of Rejections
All previous rejections under 35 U.S.C. 102 are modified as necessitated by amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites “with the proviso that RN does not comprise adamantyl”, which is not supported by the specification or previously presented claims.  Applicant’s specification, which discloses “The term "cycloalkyl" refers to and includes monocyclic, polycyclic, and spiro alkyl radicals. Preferred cycloalkyl groups are those containing 3 to 12 ring carbon atoms and includes cyclopropyl, cyclopentyl, cyclohexyl, bicyclo[3.1.1]heptyl, spiro[4,5]decyl, spiro[5,5]undecyl, adamantyl, and the like” in [0046], does not support the recitation.  Any negative limitation or exclusionary proviso must have basis in the original disclosure (see MPEP 2173.05(i)).  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “with the proviso that when Lm and Ln are each L1, then Lm and Ln are linked to form a hexadentate ligand, where L1 is:”, which is not supported by the specification or previously presented claims.  Applicant’s specification, which discloses “In one embodiment, the two tridentate ligands of Formula I, being the same or different, are optionally linked to form a .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TSAI (US 20150076454 A1) in view of WALTERS (US 8067100 B2).
	Regarding claim 1, TSAI teaches a neutral compound having the formula Os(Lm)(Ln) (see the Example 4 osmium complex in Table 3);
wherein Lm and Ln are the same or different, and each independently of Formula I, or Lm and Ln are optionally linked to form a hexadentate ligand (see the Lm and Ln in the Example 4 attached below):

    PNG
    media_image1.png
    205
    393
    media_image1.png
    Greyscale
(see the Example 4 attached below);
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
ring M, ring N, and ring O are independently a 5-membered or 6-membered carbocyclic or heterocyclic ring (see the 6-membered carbocyclic or heterocyclic ring in the Example 4 attached below); 
Z', Z2, and Z3 are independently selected from carbon or nitrogen, and at least one of Z', Z2, and Z3 is nitrogen (see the Example 4 attached below); 
wherein if rings M and O are both a 5-membered heterocyclic ring, then Z' and Z3 are not both nitrogen (Since this recitation is optional and M and O are not both a 5-membered heterocyclic ring, the recitation is considered to be met by the prior art);
wherein RM, RN, and Ro represent optional substitution on the ring M, ring N, and ring O, respectively; and wherein each RM, RN, and R° is independently hydrogen or is selected from the group consisting of deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof, with the proviso that RN does not comprise adamantyl; or any two adjacent RM, RN, and Ro can M, RN, and Ro) (see the Example 4 attached below).

	
    PNG
    media_image3.png
    400
    770
    media_image3.png
    Greyscale

	Regarding the claimed “with the proviso that when Lm and Ln are each L1, then Lm and Ln are linked to form a hexadentate ligand, where L1 is: 
    PNG
    media_image4.png
    127
    160
    media_image4.png
    Greyscale
”, TSAI teaches Lm and Ln are each L1 (see the discussion above), but does not explicitly disclose the claimed “Lm and Ln are linked to form a hexadentate ligand”.  However, WALTERS discloses phosphorescent organic materials for organic light emitting devices (OLEDs), wherein after the substituents are added, one or more of the mono-, bi- and/or tridentate ligands are linked together to form hexadentate ligand; It is believed that this type of linking may increase stability relative to a similar compound without linking, due to what is generally understood in the art as a “chelating effect” (C14/L26-36).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the ligands in TSAI so as to be linked together to form hexadentate ligand, because the linking may increase stability relative to a similar compound without linking.
 
	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	TSAI teaches each RM, RN, and Ro is independently hydrogen or is selected from the group consisting of deuterium, fluorine, alkyl, cycloalkyl, heteroalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, aryl, heteroaryl, nitrile, isonitrile, and combinations thereof (see the hydrogens for RM, RN, and Ro) (see the Example 4 attached in the rejection of claim 1).

	Regarding claim 3, 
	Regarding the claimed limitations required by claim 1 on which claim 3 depends,
	TSAI teaches a neutral compound having the formula Os(Lm)(Ln) (see the Example 4 osmium complex in Table 3);
wherein Lm and Ln are the same or different, and each independently of Formula I, or Lm and Ln are optionally linked to form a hexadentate ligand (see the Lm and Ln in the Example 4 attached below):

    PNG
    media_image1.png
    205
    393
    media_image1.png
    Greyscale
(see the Example 4 attached below);
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
ring M, ring N, and ring O are independently a 5-membered or 6-membered carbocyclic or heterocyclic ring (see the 6-membered carbocyclic or heterocyclic ring in the Example 4 attached below); 
Z', Z2, and Z3 are independently selected from carbon or nitrogen, and at least one of Z', Z2, and Z3
wherein if rings M and O are both a 5-membered heterocyclic ring, then Z' and Z3 are not both nitrogen (Since this recitation is optional and M and O are not both a 5-membered heterocyclic ring, the recitation is considered to be met by the prior art);
wherein RM, RN, and Ro represent optional substitution on the ring M, ring N, and ring O, respectively; and wherein each RM, RN, and R° is independently hydrogen or is selected from the group consisting of deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof, with the proviso that RN does not comprise adamantyl; or any two adjacent RM, RN, and Ro can to form a ring (see the hydrogens for RM, RN, and Ro) (see the Example 4 attached below).
	
    PNG
    media_image5.png
    400
    770
    media_image5.png
    Greyscale

	Regarding the claimed “with the proviso that when Lm and Ln are each L1, then Lm and Ln are linked to form a hexadentate ligand, where L1 is: 
    PNG
    media_image4.png
    127
    160
    media_image4.png
    Greyscale
”, TSAI teaches Lm and Ln are each L1 (see the discussion above), but does not explicitly disclose the claimed “Lm and Ln are linked to form a hexadentate ligand”.  However, WALTERS discloses phosphorescent organic materials for organic light emitting devices (OLEDs), wherein after the substituents are added, one or more of the mono-, bi- and/or tridentate ligands are linked together to form 
	Therefore, TSAI teaches Z1 and Z2 are both nitrogen (see the Example 4 attached above).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	TSAI teaches the ring M represents a benzene ring (see the benzene ring) (see the Example 4 attached in the rejection of claim 1).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	TSAI teaches the ring N and the ring O represent pyridine rings (see the pyridine rings) (see the Example 4 attached in the rejection of claim 1).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	TSAI teaches Lm is the same as Ln (see the rejection of claim 1 and the Example 4 attached in the rejection of claim 1).

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.

	
    PNG
    media_image6.png
    205
    340
    media_image6.png
    Greyscale
wherein each RM, RN, and Ro is independently hydrogen, and each of X1 to X15 is independently carbon (see the Example 4 attached in the rejection of claim 1). 

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 8.
	TSAI teaches each of X1 to X15 is carbon (see the rejection of claims 1, 8 and the Example 4 attached in the rejection of claim 1).

	Regarding claim 20, Applicant is directed above for a full discussion as applied to claim 1.
	TSAI teaches a formulation comprising the compound of claim 1 (see the formulation of the Example 4 osmium complex in Table 3) (see the rejection of claim 1).


Response to Arguments
	Applicant's arguments filed on 05/21/2021 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that the prior art does not teach or suggest the amended claim 1 in P32-P34, is not persuasive.
	WALTERS discloses phosphorescent organic materials for organic light emitting devices (OLEDs) and teaches linking of the ligands together to form hexadentate ligand.  Modified TSAI in view of WALTERS teaches all limitation including the new limitation required by the amended claim 1. 
	

Conclusion
	Applicant's amendment necessitated the modified and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726